Exhibit 10.57

May 28, 2020

 

Henri Richard

 

Dear Henri:

 

This letter confirms the agreement between NetApp, Inc. (“NetApp” or the
“Company”) and you regarding the terms of your mutual separation from the
Company (the “Agreement”). Your employment will end by mutual agreement on June
5, 2020 (your “Retirement Date”). Until your Retirement Date, you have agreed to
assist with an orderly transition of your duties.

 

1.

Separation Benefits. In consideration for you signing and not revoking this
Agreement, the representations you make in this Agreement, and your complying
with its terms, you will receive a lump sum payment in the amount of $300,000,
less applicable taxes, deductions and withholding and any amounts you owe to the
Company. You agree that the foregoing shall constitute the entire amount of
consideration provided to you under this Agreement, and that you will not seek
any further compensation for any other claimed damage, costs or attorneys’ fees
from NetApp at any time for any reason.

 

2.

Executive Compensation Plan. To the extent not paid as of the Retirement Date,
you will be eligible to receive payment of the amount earned under your fiscal
2020 incentive compensation award, less applicable taxes, deductions and
withholdings, in accordance with the terms and conditions approved by the
Compensation Committee of the Company’s Board of Directors under the Company’s
Executive Compensation Plan (the “ECP”).

 

3.

Stock Options, Restricted Stock Units (RSUs) and Performance-Based RSUs
(PBRSUs). For purposes of clarification, you will receive vesting of that
portion of your outstanding PBRSUs with a performance period ending on April 24,
2020, with payout based on actual performance of the Company relative to the
metrics set forth in the award agreement governing such PBRSUs. The vesting of
your outstanding PBRSUs with performance periods ending after April 24, 2020
will be governed by the terms of the applicable grant agreement, including with
respect to its provisions regarding eligibility to vest on a pro-rata basis in
connection with a Retirement (as such term is defined in the applicable grant
agreement). The parties acknowledge and agree that your separation constitutes a
Retirement for purposes of the applicable PBRSU grant agreement. Except as
provided herein, your stock options, RSUs, and PBRSUs that are not eligible to
vest in connection with your Retirement will stop vesting on your Retirement
Date.

 

Stock Administration will send a Closing Statement to your mailing address on
file with NetApp. The Closing Statement will identify any stock options
available for exercise and the deadline to exercise those options [and the
portion of any PBRSUs that are eligible to vest due to your Retirement]. You
must exercise any vested options that are exercisable by the “Last Date to
Exercise” on the Closing Statement. If the Last Date to Exercise falls on a
weekend or Holiday, you must complete your transaction on or before the business
day immediately preceding the Last Date to Exercise. If you have any questions
or do not receive the statement within two (2) weeks of your Retirement Date, it
is your responsibility to contact NetApp Stock Administration at
stockadmin@netapp.com or (408) 822-4034. Any stock options and RSUs as of your
Retirement Date and PBRSUs that are not eligible to vest in connection with your
Retirement (also as of the Retirement Date) will be cancelled.

 

4.

Continuation of Health Benefits. Your health benefits will continue until the
last day of June 2020. After that date, you may elect to continue your health
insurance coverage under COBRA,

 

--------------------------------------------------------------------------------

Exhibit 10.57

assuming you are eligible for COBRA continuation. NetApp does not determine your
eligibility for COBRA.

 

5.

Return of Company Property. By the Retirement Date, you will return to the
Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, notes, memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry cards, identification badges
and keys, and any material of any kind which contain or embody any proprietary
or confidential material of the Company (and all reproductions thereof). You
agree to return all Company electronic equipment with all Company files,
including but not limited to Company email, intact. You further confirm that you
have cancelled all accounts for your benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts. Separation Benefits will not
be provided until all Company property is returned. By executing this Agreement,
you are confirming in writing that you have returned all Company property as
described in this paragraph. This paragraph is a material part of this
Agreement. You acknowledge and understand that failure to comply with this
paragraph constitutes a material breach of this Agreement.

 

6.

Maintaining Confidential Information. You agree not to disclose any confidential
information you acquired while an employee of the Company to any other person or
entity, or use such information in any manner that is detrimental to the
Company’s interests, per NetApp’s Proprietary Information and Inventions
Agreement or similar agreement (“PIIA”), which you signed when you were hired,
and you further agree to honor the terms of the PIIA, including those terms
which survive your employment with the Company.

 

However, nothing in this Agreement prohibits you from reporting an event that
you reasonably and in good faith believe is a violation of the law to the
relevant law enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission or Department of Labor), or from
cooperating in an investigation conducted by such a government agency. You are
hereby provided notice that under the 2016 Defend Trade Secrets Act, (1) no
individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that (A) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order. This Agreement also does not prevent the disclosure of factual
information relating to claims of sexual assault, sexual harassment, harassment
or discrimination based on sex, or retaliation for filing a claim of sexual
assault.

 

You agree to keep confidential and not disclose any negotiations and discussions
resulting in this Agreement; provided however, that you may discuss this matter
in confidence with your spouse/domestic partner, attorney or accountant, so long
as those parties agree to be bound by this confidentiality agreement.

 

--------------------------------------------------------------------------------

Exhibit 10.57

 

These paragraphs are a material part of this Agreement. You acknowledge and
understand that failure to comply with these paragraphs, or any of them,
constitute a material breach of this Agreement.

 

7.

Cooperation with the Company. You agree to cooperate fully with the Company in
its defense or prosecution of or other participation in any administrative,
judicial or other proceeding arising from any charge, complaint, action for
protection of intellectual property, or other action which has been or may be
filed, including, without limitation, including, but not limited to the
currently pending claims captioned Smith v. NetApp, Inc., et al. Smith v.
NetApp, Inc. et al., and Sorokunov v. NetApp, Inc.

 

8.

Non-Disparagement. You agree that, at all times, you shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company, or any
of its directors, officers, employees, agents, or representatives, or about the
Company’s products, services, technologies, business affairs and/or financial
condition. Nothing in this section prevents you from initiating or participating
in any government investigation and testifying truthfully under oath pursuant to
subpoena or other legal process.

 

9.

Non-Solicitation of Company Employees, Contractors or Consultants. You will not
for a period of one year immediately after the end of your employment, directly
or indirectly, individually or on behalf of any person or entity, solicit or
induce or assist in any manner in the solicitation or inducement of any
employee, contractor or consultant of the Company or any affiliate company, to:

 

 

a.

render services to you or for your benefit or for the benefit of another person
or entity; and/or

 

b.

terminate his or her employment or engagement by the Company or affiliated
company.

 

As part of this restriction, subject to applicable laws, you will not provide
any Proprietary Information (as defined in the PIIA) regarding an employee of
the Company in connection with a third party considering that employee for
employment. This restriction shall not apply to general and non-targeted
communications that advertise employment opportunities. You understand that this
restriction shall also not apply to communications with employees of the Company
as part of your performance of duties for the Company (such as bona fide hiring
and firing decisions affecting Company personnel).

 

Where required by applicable law to be enforceable, the foregoing restrictions
shall be limited to employees, contractors, and consultants with whom you had
material business-related contact or dealings or as to whom you performed
supervisory responsibilities or received Proprietary Information about in the
last two years of employment with the Company (or such shorter period of time if
you have been employed with the Company for less than two years).

 

California Exception: If you reside in California and are subject to its laws,
then you may not for a period of one year after your Retirement Date, either
directly or indirectly solicit or attempt to solicit, as that term is defined
pursuant to California law, any employee, independent contractor, or consultant
of the Company to terminate his or her relationship with the Company in order to
become an employee, consultant, independent contractor or re-seller to or for
any other person or entity outside the Company. As part of this restriction,
subject to California law, you

 

--------------------------------------------------------------------------------

Exhibit 10.57

will not provide any Proprietary Information regarding an employee of the
Company in connection with a third party considering that employee for
employment. This restriction shall not apply to general and non-targeted
communications that advertise employment opportunities, unsolicited requests for
employment or references so long as they do not disclose Proprietary
Information, or communications with employees of the Company as part of the
performance of duties for the Company (such as bona fide hiring and firing
decisions affecting Company personnel).

 

10.

Acknowledgment of Payment of Wages. By your Retirement Date, you will have
received your final paycheck which will include a final payment for wages
through your Retirement Date, bonuses (if any), employee stock purchase plan
reimbursement, accrued but unused vacation pay and any similar payments due from
NetApp, less applicable taxes, deductions and withholdings, if applicable, as of
the Retirement Date. You acknowledge that NetApp does not owe you any other
amounts, except any payment under the NetApp ECP in accordance with paragraph 2
herein, payment of any PBRSUs in accordance with paragraph 3 herein, and any
valid unreimbursed business expenses that you will submit to the Company. ECP
payment will be made at the time as all such payments under the plan. Requests
for reimbursement of business expenses must be made within 21 days from your
Retirement Date. By signing this Agreement, you also expressly agree that the
Company may deduct from your separation payment check any amounts owed to the
Company as of your Retirement Date, including but not limited to repayment of
expenses, vacation and other benefits advanced to you by the Company.

 

11.

General Release. You understand that by signing this Agreement, you are agreeing
not to sue, or otherwise file any claim against, the Company or any of its
employees or other agents for any reason whatsoever based on anything that has
occurred as of the date you sign this Agreement.

 

 

a.

On behalf of yourself and your heirs and assigns, you hereby generally release
and forever discharge the “Releasees” hereunder, consisting of the Company, and
each of its owners, shareholders, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, attorneys
and insurers, and all persons acting by, through, under or in concert with them,
or any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended; the Fair
Labor Standards Act, as amended; the Employee Retirement Income Security Act, as
amended; the California Fair Employment and Housing Act, as amended; the
California Labor Code; and/or any other waiveable local, state or federal law
governing discrimination in employment, the payment of wages and employment
benefits, and all claims for attorneys’ fees costs and expenses.

 

Notwithstanding the generality of the foregoing, you do NOT release the
following claims:

 

 

i.

Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law

 

--------------------------------------------------------------------------------

Exhibit 10.57

 

ii.

Claims for workers’ compensation insurance benefits under the terms of any
workers’ compensation insurance policy or fund of the Company, though you
acknowledge that you did not suffer any workplace or work-related injury during
the term of your employment that you have not already reported to the Company;

 

iii.

Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

iv.

Claims to any benefit entitlements vested as of the date of your employment
termination, pursuant to written terms of any Company employee benefit plan;

v. Claims for statutory indemnity;

 

vi.

The right to file a charge with or report a claim or concern to the National
Labor Relations Board, Equal Employment Opportunity Commission, Securities and
Exchange Commission, the Occupational Safety and Health Administration and other
similar government agencies. However, you agree that with respect to any
non-waiveable Claims brought before any government agency, you waive your right
(if any) to any monetary or other recovery should any government agency or other
third party pursue any claims on your behalf, either individually, or as part of
any collective action;

vii. Claims to enforce this Agreement;

 

viii.

The right to testify in an administrative, legislative, or judicial proceeding
concerning alleged criminal conduct or alleged sexual harassment on the part of
the Company or its agents or employees, if you have been required or requested
to attend the proceeding pursuant to a court order, subpoena, or written request
from an administrative agency or the legislature; and

ix. Claims that may not be released, waived or compromised by private agreement.

 

 

b.

YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISION OF CALIFORNIA CIVIL
CODE SECTION 1542, OR COMPARABLE APPLICABLE STATE STATUTE, WHICH PROVIDES AS
FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

 

c.

In accordance with the Older Workers Benefit Protection Act of 1990, you should
be aware of the following:

 

 

i.

You have the right to consult with an attorney and are hereby advised in writing
to consult with an attorney of your choice prior to signing this Agreement;

 

ii.

You are, through this Agreement, releasing the Releasees from any and all claims
you may have against them, including but not limited to claims for age
discrimination under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621, et seq.);

 

--------------------------------------------------------------------------------

Exhibit 10.57

 

iii.

You understand that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.), that may arise after the date this
Agreement is signed, are not waived;

 

iv.

You have the opportunity of a full twenty-one (21) days from the date of this
Agreement, or the day you were presented with this Agreement, whichever is
later, to consider this Agreement before signing it, and if you have not availed
yourself of that full time period, you have failed to do so knowingly and
voluntarily; and

 

v.

You have seven (7) days after signing this Agreement to communicate in writing
any revocation of this Agreement to the Sr. Vice President of Human Resources of
the Company, for receipt within seven (7) days of acceptance, and this Agreement
will not be effective, and you will not receive any of the Separation Benefits,
until that revocation period has expired.

 

12.

Severability. The provisions of this Agreement are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

13.

Choice of Law/Venue. The Parties agree that all controversies arising out of
this Agreement will be governed by the law of the state in which you were last
employed by the Company. The prevailing party in any such action shall be
entitled to recover costs and attorneys’ fees.

 

14.

Voluntary and Knowing Agreement. You represent that you have thoroughly read and
considered all aspects of this Agreement, that you understand all of its
provisions, and that you are voluntarily entering into said Agreement.

 

15.

Attorneys’ Fees and Costs. You and the Company each agree to bear your own
attorneys’ fees and costs and expenses incurred, and to be incurred, in
connection with any Claim and the negotiation, execution and implementation of
this Agreement.

 

16.

Arbitration of Disputes. Any controversy, dispute, or claim between the Parties
to this Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement; as well as all disputes arising out of or relating to the employment
relationship including, but not limited to, claims arising under statute,
regulation, contract or common law, shall be resolved exclusively by
arbitration, before a single arbitrator, in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (“AAA”) then in effect, and not by a court or jury trial. AAA rules
may be found at www.adr.org or by using an internet search engine (such as
google.com or bing.com). If you, for any reason, want the Company to provide you
with a copy of these rules, the request should be made within thirty (30) days
of the execution of this Agreement. The arbitration shall be held within 45
miles of where you were last employed by the Company. Arbitration under this
Agreement is governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and
evidences a transaction involving commerce.

 

 

a.

This Agreement does not prevent you from filing a complaint or charge with the
Equal Employment Opportunity Commission or National Labor Relations Board, and
it does not apply to claims for workers’ compensation or unemployment insurance
benefits.

 

b.

The arbitrator will be selected by mutual agreement of the Parties or, if the
Parties cannot agree, by alternatively striking names from a list of arbitrators
supplied by the AAA in accordance with the AAA’s rules. Each party will pay
his/her/its own attorneys’ fees, subject to any remedies a party may be entitled
to under applicable law. However, in accordance with applicable law, the Company
will pay the arbitrator’s and arbitration

 

--------------------------------------------------------------------------------

Exhibit 10.57

 

fees. The award of the arbitrator shall be set forth in writing and shall be
final and binding. Judgment upon any award may be entered in any court having
jurisdiction.

 

c.

Without waiving any other rights and remedies under this Paragraph, either you
or the Company may apply for provisional equitable relief from a court of
competent jurisdiction when an arbitration award may be ineffectual without such
provisional relief. Nothing in this Paragraph shall preclude or excuse a party
from bringing an administrative claim before any agency in order to fulfill the
party’s obligation to exhaust administrative remedies before making a claim in
arbitration.

 

d.

Before submission of the written claim for arbitration, the Parties shall submit
the matter to non-binding mediation before a mutually selected neutral mediator.
The Company shall pay the reasonable fees of the mediator and the expenses
associated with the mediation. JAMS, Judicate West, or some comparable
independent mediation service shall be used to provide the mediator and the
rules under which the mediation shall be conducted. In the event the claim is
not resolved through the mediation process, the claim shall be submitted to
binding arbitration, as provided herein.

 

17.

Entire Agreement; Amendment. This Agreement sets forth the entire Agreement
between you and the Company and supersedes any and all prior oral and written
agreements or understandings between you and the Company concerning the subject
matter, including, but not limited to, the Change of Control Severance Agreement
entered into between you and the Company dated June 23, 2019, except the PIIA
which you signed at the start of your employment which shall remain in full
force and effect. This Agreement may not be altered, amended or modified, except
by a further written document signed by you and the Company.

 

You will be provided the opportunity to sign this document electronically if you
so choose. Alternately you may date and sign a hard copy of this document in the
places indicated below and return it to:

 

NetApp

7301 Kit Creek Rd

P.O. Box 13917

Research Triangle Park, NC 27709

Attn: HR – People Operations

 

Your deadline to sign this Agreement is 21 days from the Retirement Date.

 

Respectfully,

 

s/ Debra McCowan

Debra McCowan

Sr. VP, Human Resources

 

Accepted and agreed to on May 28, 2020

 

Signed by

/s/ Henri Richard

 

Henri Richard

 

 